     Case 6:21-cv-01551-GAP-EJK Document 1 Filed 09/21/21 Page 1 of 6 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISIOIN

VINCENT LEE STUMBO,                                  CASE NO.:

                Plaintiff,
v.

FARMERS INSURANCE COMPANY, INC.,
aka, FARMERS INSURANCE EXCHANGE,

                Defendant
                                             /

                                          COMPLAINT


         COMES NOW Plaintiff, VINCENT LEE STUMBO, by and through undersigned

counsel, and sues Defendant, FARMERS INSURANCE COMPANY, INC., aka,

FARMERS INSURANCE EXCHANGE (FARMERS), and alleges as follows:

                             JURISDICTION, PARTIES AND VENUE

      1. This is a diversity action for damages pursuant to 28 U.S.C. §1332.

      2. Plaintiff is sui juris and a resident of Volusia County, Florida

      3. Defendant, FARMERS, is a property and casualty insurance company, and a

         citizen of the State of Kansas, but also authorized to and conducting business in

         the State of Florida, including Volusia County, Florida.

      4. Venue is proper in the Middle District of Florida, Orlando Division, as all actions

         giving rise to this action occurred in Volusia County, Florida.

      5. All conditions precedent to commencing this action have been completed, satisfied

         or have otherwise been waived.
Case 6:21-cv-01551-GAP-EJK Document 1 Filed 09/21/21 Page 2 of 6 PageID 2




                                   COMMON FACTS

 6. On September 21, 2019, Plaintiff was involved in a motor vehicle accident (the

    “Accident”) that occurred on or near 1050 Old Mission Road, Edgewater, Florida.

 7. Plaintiff asserted a claim against the at-fault driver’s insurance policy issued by

    Farmers (Claim No. 7000423406-1; Policy No. 192085855).

 8. On or about September 26, 2019, Plaintiff, through counsel, submitted a demand

    to Farmers for the disclosure of policy limits for each known policy of insurance

    that provided coverage for the Accident pursuant to §627.4137, Florida Statutes.

    See Exhibit A.

 9. On October 9, 2019, Farmers complied with the §627.4137, Florida Statutes policy

    limit demand and provided a sworn statement concerning available coverage limits

    for Plaintiff’s claim. Most relevant to this action is Farmers sworn disclosure that it

    had identified an umbrella liability policy with coverage limits of $10,000,000.00.

    See Exhibit B.

 10. Based on the available coverage limits affirmatively identified by Farmers in its

    policy limit disclosure, Plaintiff made certain decisions concerning his pursuit of

    medical treatment directly related to the Accident, and the cost of that treatment

    was in excess of $250,000.00, and treatment has not concluded as of the time of

    filing this action.

 11. On January 21, 2021, Plaintiff, through counsel, tendered an initial settlement

    demand to Farmers based upon Plaintiff’s then existing cost of medical treatment

    and the available policy limits disclosed by Farmers’ sworn October 9, 2019

    §627.4137, Florida Statutes disclosure. See Exhibit C.
Case 6:21-cv-01551-GAP-EJK Document 1 Filed 09/21/21 Page 3 of 6 PageID 3




 12. On January 28, 2021, Farmers tendered another §627.4137, Florida Statutes

    sworn disclosure asserting that there was no liability umbrella coverage as

    previously disclosed in its sworn disclosure of October 9, 2021, essentially

    admitting its intentional or negligent disclosure of October 9, 2019.

              COUNT I –     FRAUDULENT MISREPRESENTATION

 13. Plaintiff reasserts and realleges the allegations of ¶¶ 1-12 as is fully set forth

    herein.

 14. At no time whatsoever during the 16+ months that lapsed between Farmers

    October 9, 2019 initial sworn §627.4137, Florida Statutes disclosure up to the date

    of Plaintiff’s initial settlement demand did Farmers ever notify that its October 9,

    2019 disclosure may have contained an error in the available coverage.

 15. To the contrary, it was not until Farmers was alerted to the Plaintiff’s extensive

    treatment and cost thereof as reflected in Plaintiff’s initial settlement demand that

    Farmers ever realized its sworn disclosure of October 9, 2019 was erroneous, a

    discovery that was too remote in time and too late to have reasonably allowed the

    Plaintiff and his counsel to properly evaluate pursuing the extensive medical

    treatment necessitated by the injuries Plaintiff sustained in the Accident.

 16. Farmers’ October 9, 2019 sworn coverage disclosure was a material sworn

    misrepresentation and was false at the time it was made.

 17. Farmers misrepresentation was material in that Farmers knew that Plaintiff would

    rely upon the disclosure to make decisions concerning his medical treatment.

 18. Farmers made the misrepresentation intentionally, either knowing it to be false or

    with reckless disregard as to whether it was true of false.
Case 6:21-cv-01551-GAP-EJK Document 1 Filed 09/21/21 Page 4 of 6 PageID 4




 19. At all times relevant herein, Plaintiff did, in fact, reasonably rely upon Farmer’s

    coverage disclosures when making his medical treatment decisions and his

    reliance was justified under the circumstances.

 20. As a direct and proximate result of Farmers’ false and fraudulent policy limit

    disclosure, Plaintiff has suffered damage.

    WHEREFORE, Plaintiff, VINCENT LEE STUMBO, demands judgment against

 FARMERS        INSURANCE      COMPANY,       INC.,   aka,   FARMERS       INSURANCE

 EXCHANGE, for damages, punitive damages, costs, and for such other relief as this

 Court deems fair and just.

                  COUNT II – NEGLIGENT MISREPRESENTATION

 21. Plaintiff reasserts and realleges the allegations of ¶¶ 1- 12 and 14 - 19 as if fully

    set forth herein.

 22. At all times relevant herein, Farmers owed a duty of care to Plaintiff to provide

    truthful and accurate policy limit disclosures as required by §627.4137, Florida

    Statutes.

 23. Farmers breached its duty of care when it provided the sworn October 9, 2019

    policy limit disclosure that it knew, or in the exercise of reasonable care, should

    have known was not a true and accurate disclosure.

 24. As a direct and proximate result of Farmers’ false and negligent policy limit

    disclosure, Plaintiff has suffered damage.

    WHEREFORE, Plaintiff, VINCENT LEE STUMBO, demands judgment against

 FARMERS        INSURANCE      COMPANY,       INC.,   aka,   FARMERS       INSURANCE
Case 6:21-cv-01551-GAP-EJK Document 1 Filed 09/21/21 Page 5 of 6 PageID 5




 EXCHANGE, for damages, costs, and for such other relief as this Court deems fair

 and just.

      COUNT III – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

 25. Plaintiff reasserts and realleges the allegations of ¶¶ 1- 12 and 14 - 19 as if fully

    set forth herein.

 26. At all times relevant herein, Farmers’ conduct was intentional and reckless in that

    it knew or should have known Plaintiff would rely on its representations when

    making extremely significant financial decisions related to Plaintiff’s medical

    treatment.

 27. Farmers knew, or should have known, that its failure to provide true and correct

    representation of the insurance coverage would likely result in emotional distress

    to Plaintiff because Plaintiff had actually incurred extremely high medical bills that

    Plaintiff is and was unable to pay but for the coverage representations made by

    Farmers.

 28. At all times relevant herein, Farmers’ intentional and fraudulent misrepresentations

    in its §627.4137, Florida Statutes coverage disclosures was outrageous and went

    beyond all bounds of decency and were utterly intolerable in a civilized community

    and were precisely the type of misrepresentations that §627.4137 is intended to

    prevent.

 29. Farmers’ intentional and fraudulent misrepresentations did, in fact, cause Plaintiff

    to suffer severe emotional distress, including but not limited to severe emotional

    distress related to his medical treatment and severe emotional distress from

    exposure to the heavy financial burden related to that medical treatment.
 Case 6:21-cv-01551-GAP-EJK Document 1 Filed 09/21/21 Page 6 of 6 PageID 6




   WHEREFORE, Plaintiff, VINCENT LEE STUMBO, demands judgment against

FARMERS INSURANCE COMPANY, INC., aka, FARMERS INSURANCE EXCHANGE,

for damages, costs, and for such other relief as this Court deems fair and just.

                              DEMAND FOR JURY TRIAL


     Plaintiff further demands a trial by jury of all issues so triable as a matter of right.

RESPECTFULLY submitted this 20th day of September 2021.


                                                 /s/ Craig R. Lynd_________________
                                                 Craig R. Lynd, Esquire
                                                 Florida Bar No.: 122210
                                                 Jeffrey S. Kaufman, Esquire
                                                 Florida Bar No. 99538
                                                 Christopher H. Hunt, Esquire
                                                 Florida Bar No. 20705
                                                 Primary: craiglynd@kaufmanlynd.com
                                                 Secondary: rrosso@kaufmanlynd.com
                                                 Alternate: litigation@kaufmanlynd.com
                                                 KAUFMAN & LYND, PLLC
                                                 Counsel for Plaintiff
                                                 200 E. Robinson Street, Suite 400
                                                 Orlando, Florida 32801
                                                 Phone: (407) 706-3535
                                                 Fax: (407) 440-4543
